             Case 3:18-cv-02131-CSH Document 15 Filed 02/21/19 Page 1 of 3
              Cas.e MOL Nu.2879    Document 200 Filf>n 02/20/19 Paae 1
            Case l:l:19-mo-02879-PWG  LJocument 22 Filed 02/21119 page
                                                                                               013of 3

                                             UNITED STATES   JUDICIAL PANEL
                                                            on
                                              MULTIDISTRICT     LITIGATION



IN RE: MARRIOTT  INTERNATIONAL,  INC.,
CUSTOMER    DATA SECURITY BREACH
LITIGATION                                                                                              MDL No. 2879



                                               (SEE ATTACHED   SCHEDULE)



                                         CONDITIONAL   TRANSFER   ORDER      (CTO -I)



On February 6, 2019. the Panel transferred 4 civil action(s) to the United States District Court for
the District of Maryland for coordinated or consolidated pretrial proceedings pursuant to 28 U.s.c. S
 1407. See _F.Supp.3d_      (l.P.M.L.  2019). Since that time. no additional    action(s) have been
transferred to the District of Maryland. With the consent of that court. all such actions have been
assigned to the Honorable Paul W. Grimm.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of Maryland and assigned to Judge
Grimm.                                                                   .

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidjstrict
Litigation. the action(s) on the attached schedule are transferred under 28 U.S.C. S 1407 to the
District of Maryland for the reasons stated in the order of February 6. 2019. and. with the consent of
that court. assigned to the Honorable Paul W. Grimm.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of Maryland. The transmittal of this order to said Clerk shall be stayed
7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel
within this 7-day period. the stay will be continued until further order of the Panel.



                                                               FOR THE PANEL:
   l~             In noootectoonis
   ~             ~ lho$lome.!he
   Silty" I,!led


   I Feb 20,20191                                              ~~
          ClERK$OfFICE
              ••••••
                  I'ID$T~'U
             AlbOOl "''00, 00.
        ••••. ...."TllIC\'LfTWOI;llOIo
                                                               Jeffery N. Liithi
                                                               Clerk of the Panel


                                                                      I her.by atost end cert;ty o;n2JZl [ l t1
                                                                      that the foregoing documant Is B full. true 2nd correct
                                                                      copy of the original on file in my offict and in my
                                                                      legal custody.
                                                                                       F CIA. CANNON
                                                                                   CLER • U.S. D STRICT COURT
                                                                                     DIS leT F MARYLAND

                                                                      ~Y-----                                       Deputv
    Case 3:18-cv-02131-CSH Document 15 Filed 02/21/19 Page 2 of 3
      Cas.e MDL No. 2879 Document 200 Filer] 02/20/19 Paae 2 of 3
    Case tl:19-ma-OL879-PWG LJocumenl22 Filed IT2/21/19 page 2 of 3




IN RE: MARRIOTT INTERNATIONAL, INC.,
CUSTOMER DATA SECURITY BREACH
LITIGATION                                                                 MDLNo.2879



                  SCHEDULE CTO-I - TAG-ALONG           ACTIONS



                     CANO.       CASE CAPTION


CALIFORNIA CENTRAL

  CAC       2        18-10173    Dianne King v. Marriott International, Inc. PWG-19-499
  CAC       2        18-10234    Cina Nouri et al v. Marriott International, Inc. et al PWG-19-500
  CAC       2        18-10324    Janel Sempre v. Marriott International, Inc. et al PWG-19-501
  CAC       2        18-10390    Sean Silver et al v. Marriott International, Inc. et al PWG-19-502
  CAC       2        18-10490    Sean DeMarco et al v. Marriott International, Inc. PWG-19-503
  CAC       5        18-02545    Cynthia Husebo et al v. Man'iott International, Inc. et al PWG-19-
                                                                                          504
CALIFORNIA NORTHERN

  CAN       4        18-07358    Grady et al v. Marriott International. Inc. et al PWG-19-505
  CAN       4        19-00557    Winkelstein v. MatTi ott Intemational, Inc., et al PWG-19-506

CONNECTICUT

  CT        3        18-01982    Dorfman v. Marriott International, Inc. et al PWG-19-507
  CT        3        18-01983    Kimmel et al v. Marriott International, Inc. et al PWG-19-508
  CT        3        18-02005    Rapak v. Marriott International, Inc. et al PWG-19-509
  CT        3        18-02050    Allen et al v. MaITiott International, Inc. et al PWG-19-510
  CT        3        18-02080    Golin et al v. Marriott International, Inc. et al PWG-19-511
  CT        3        18-02131    Skinner et al v. Marriott International. Inc. et al PWG-19-512
  CT        3        19-00025    Meter et al v. Marriott International, Inc. et al PWG -19-513
  CT        3        19-00084    Durant v. Marriott International. Inc. et al PWG-19-514
  CT        3        19-00145    Costa et al v. Marriott International. Inc. et al PWG-19-515

FLORIDA SOUTHERN

  FLS         0      19-60131     Axelrod v. Marriott International. Inc. et al PWG-19-516
  FLS         I      18-25136     Braun v. Marriott International, Inc. PWG-19-517
  FLS         I      18-25243     Bittner v. Marriott International Inc. PWG-19-518
  FLS         I      18-25285     Aigen v. Marriott International Inc. et al PWG-19-519
  FLS         I      18-25292     Mendez et al v. Marriott International. Inc. el al PWG-19-520
  FLS         I      19-20354     Fisher v. Marriott International, Inc. et al PWG-19-521
    Case 3:18-cv-02131-CSH Document 15 Filed 02/21/19 Page 3 of 3
    caflr6~-lfi,Ld~~Jfi.l~vJt°C\9~~~1n~~~
                                2fi'l!llg~/a9Itlh~a\1>Meo~
                                                        ~f 3
ILLINOIS NORTHERN

  ILN               18-08007    Susan Goldfine Raab v. Marriott International, Inc. et al PWG-19-
  ILN               19-00565    Benwitz v. Marriott International, Inc. PWG.19-523        522
  ILN               19-00609    Murphy v. Marriott International, Inc. PWG-19-524

NEW JERSEY

   NJ               18-17060    GAMBURG       v. MARRIOTT       INTERNATIONAL,           INC.
                                                                            PWG-19-525

NEW YORK EASTERN

  NYE        2      19-00206    Barkley v. Marriot International,   Inc. PWG-19-526

NEW YORK SOUTHERN

  NYS               18-11740    Mortensen v. Marriott International,       Inc. PWG-19-527

OREGON

  OR         3      18-02119    Jnhnson et al v. Marriott International,     Inc. PWG-19-528

PENNSYL VANIA EASTERN

  PAE        2      18-05375    LAZARUS      v. MARRIOTT      INTERNATIONAL,)NC.
                                                                           PWB-19-52"
